                                          Case 4:21-cv-05246-HSG Document 12 Filed 07/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ATHLETICS INVESTMENT GROUP,                       Case No. 21-cv-05246-HSG
                                         LLC,
                                   8                    Plaintiff,                         ORDER OF RECUSAL
                                   9             v.
                                  10
                                         SCHNITZER STEEL INDUSTRIES, INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          I, the undersigned judge of the court, finding myself disqualified in the above-entitled

                                  15   action, hereby recuse myself from this case and request that the case be reassigned pursuant to the

                                  16   Assignment Plan.

                                  17          All pending dates of motions, pretrial conferences and trial are hereby vacated and will be

                                  18   reset by the newly assigned judge.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 23, 2021

                                  21                                                                                                ___
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
